Title: From George Washington to Brigadier General Anthony Wayne, 7 May 1777
From: Washington, George
To: Wayne, Anthony



Sir
Morris Town May 7th 1777.

I wrote to you the 12th Ultimo, desiring, that so soon as any other General Officer should arrive at Tionderoga, you would immediately leave it and repair to my Head Quarters. I must now repeat that desire, as your presence here is very much wanted; and I shall expect, that after the receipt of this, you will hasten to join me with all the expedition you can. The Troops from Pennsylvania are daily coming to Camp, and we have no General Officer here, from that State, to take the command of them, which you will readily perceive is productive of inconveniences. The commencement of the Campaign approaches fast, and will admit of no delay in making the necessary Arrangements of the Army. I am Sir, Your Most Obedt Servt

G. Washington

